Citation Nr: 1718533	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-09 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as torn ligaments and plantar fasciitis.  


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to February 1973 and from January 1975 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  It was previously before the Board in November 2015, when it was remanded by another Veterans Law Judge (VLJ) for additional development; it has been reassigned to the undersigned.
 
(The Veteran's initial claim for service connection for torn ligaments has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include other pertinent diagnoses of record, which include plantar fasciitis.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that additional development is necessary prior to appellate review of the Veteran's claims.

The Veteran has described an injury at the start of his first period of active service that resulted in medical treatment from a foot specialist, provision of special footwear, and restriction from running, jumping, and marching for the duration of his active service.  The treatment and restrictions described are of a nature likely to be documented in the Veteran's records.  His service treatment records (STRs) do not corroborate his account.  However, his personnel records, which may contain record of activity restriction (a "profile,") have not been obtained for association with the record.  Because in-service injury is a critical element in any claim for service connection, remand is required to obtain the Veteran's personnel records, which may corroborate his account of an injury during active service.

Furthermore, pursuant to the Board's October 2015 remand, a November 2015 VA examination and June 2016 addendum opinion were obtained.  Both examiners provided negative linkage opinions premised, in part, on a finding that there was no evidence of a foot condition prior to 2009.  However, the Veteran indicated on his January 1973 report of medical history that he has experienced unspecified "foot trouble."  The examiners did not address this record.  On remand, a supplemental opinion should be obtained that addresses the STR noting "foot trouble."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his foot disability and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should arrange for exhaustive development to secure for association with the record copies of the Veteran's complete service personnel files, to specifically include: (1) the DD Form 214 from his first period of service and (2) records of any "profiles."  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the appellant should be so notified.  The scope of the search must be noted in the record.

3.  After the above development has been completed, the AOJ should secure an advisory medical opinion by an appropriate specialist.  Upon review of the completed record, the specialist should provide an advisory opinion regarding the likely cause of the Veteran's plantar fasciitis, to include consideration of the "foot trouble" reported in January 1973 and any "profiles" or other pertinent treatment noted in the Veteran's personnel file.  If the Veteran's plantar fasciitis is determined to be unrelated to service, the consulting specialist should identify the cause considered more likely.  The specialist is specifically asked to address whether the injury, as described by the Veteran, is of such clinical significance that it would be likely to have been documented in the record.  

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




